Title: From John Quincy Adams to Thomas Boylston Adams, 3 February 1818
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					N. 7.My Dear Brother
					Washington 3 Feby. 1818
				
				I have received your Letters of 13 and 17 Jany, the Letter numbered 7. and enclosing your account to the close of the year—The other two Powers of Attorney, both of which I am obliged to return to you re infecta. Mr. Cutting’s Letter will explain to you the state of things with regard to the Land-Claims, and you must ascertain whether you can furnish the proof required As to the Stock, the Power is to receive only interest due on the  3 per Cent, 6 Per Cent and deferred Stock—But of those two latter descriptions there is always a portion of the principal paid off with the interest—You must therefore substitute in the Power the word dividends wherever the term interest is used, before I can receive the money—If you will send me the Power again with that alteration I will with pleasure complete the business Mr J. L. Sullivan has sent me the Report of the Annual Canal Treasurer, by which it appears there has been no dividend You may suspend all purchases of Shares on my accountYours faithfully.
				
					
				
				
			